DETAILED ACTION
In the amendment filed on November 23, 2021, claims 1 – 2, 5 – 28, 30 – 32 are pending.  Claims 1, 5, 7, 9 – 21, 23 – 28 have been amended and claims 3 – 4 and 29 have been canceled. Claims 30 – 32 have been added. Claims 2 and 22 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the Abstract is withdrawn due to Applicant amendment.

Claim Objections
The objections to the claims are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102
 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Hartland, Applicant’s representative, on January 27, 2022.

The application has been amended as follows: 

Cancel claim 2.
Amend the following claims in the recited sections:

Claim 9:  "…wherein the first layer is of a metal oxide, optionally the second layer is of a metal oxide, and the metal oxide of the first layer and optionally the metal oxide of the second layer are independently [[is]] selected from the group…"

Claim 10: "…wherein the metal oxide of the first layer is Al2O3 and the metal oxide of the second layer is TiO2.”

Claim 11:  "…the first 1 nm…the second 1 nm to 100 nm.”
 
Claim 12: "…the first 
 
Claim 18: “…the plasma of the plasma treatment consists of an Ar plasma or an Ar/H2 plasma.”

Claim 21: “… the oxidation pre-treatment consists of pretreating with a plasma of 

Claim 22: “… wherein the oxidation pretreatment 

	Election/Restrictions
Claims 1, 5 – 21, 23 – 28, 30 – 32 are allowable. The restriction requirement between methods of depositing a protective layer and types of oxidation pre-treatment, as set forth in the Office action mailed on April 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 28, 2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 1, 5 – 28, 30 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not reasonably suggest a method a method for making a final silver surface that is protected against tarnishing as recited in claim 1, and in particular wherein a layer comprising a silver-copper alloy is deposited onto an intermediate layer of silver (interpreted as being a layer is only silver, i.e silver metal) with an initial silver surface (interpreted as being a surface that is only silver, i.e silver metal surface) that is in turn deposited onto a non-silver substrate, wherein the and in combination with a first layer and optionally a second layer of metal oxide or a nitride are deposited onto the obtained final silver surface with thicknesses between 1 to 200 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717